Hill, C. J.
1. Where the owner of land makes a contract with another to farm on shares, the owner to furnish money and supplies, and the other to do the work, and the latter enters upon the performance of the contract and continues to perform for four months, when a dispute arises as to the performance by the former of his part of'the contract, and the latter abandons further performance, claiming that the former has not complied with the contract, there is no violation of the act of 1903, Ga. Laws of 1903, p. 90. «These facts show that the essential element of fraudulent intent is wholly lacking.
2. The act of 1903, supra, was not intended as a remedy for breach of contract, or for the collection of debts, but as a penalty for an intentional, fraudulent, and successful act of cheating and swindling. Mulkey v. State, 1 Ga. App. 521 (57 S. E. 1022). Judgment reversed.